UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7978



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY LEE STRICKLAND,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (CR-00-110-BO; CA-04-1552-5-BO)


Submitted:   March 24, 2005                 Decided:   March 30, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terry Lee Strickland, Appellant Pro Se.    Kenneth Fitzgerald
Whitted, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry Lee Strickland seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have independently reviewed the record and conclude on

the reasoning of the district court that Strickland has not made a

substantial showing of the denial of a constitutional right.    See

United States v. Strickland, Nos. CR-00-110-BO; CA-04-1552-5-BO

(E.D.N.C. Nov. 9, 2004).    Accordingly, we deny a certificate of

appealability and dismiss the appeal.     See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -